Title: From John Adams to Joseph Hawley, 25 November 1775
From: Adams, John
To: Hawley, Joseph


     
      Philadelphia Novr. 25. 1775
      My dear sir
     
     This afternoon at five o Clock, I received your kind Letter of November the 14. dated at Brookfield—which was the more agreable because such Favours from you short as this is are very rare.
     You tell me, Sir, “that We Shall have no Winter Army, if our Congress dont give better Encouragement to the Privates than at present is held forth to them”—and that “there must be Some Small Bounty given them, on the Inlistment.”
     What Encouragement is held forth, or at least has been, I know not, but before this Time no doubt they have been informed of the Ultimatum of the Congress. No Bounty is offered. 40 shillings lawfull Money Per Month, after much altercation, is allowed. It is undoubtedly true, that an opinion prevails among the Gentlemen of the Army from the Southward, and indeed throughout all the Colonies, excepting New England, that the Pay of the Privates is too high and that of the officers too low. So that you may easily conceive the Difficulties We have had to surmount. You may depend upon it, that this has cost many an anxious Day and Night. And the utmost that could be done has been. We cannot Suddenly alter the Temper, Principles, opinions or Prejudices of Men. The Characters of Gentlemen in the four New England Colonies, differ as much from those in the others, as that of the Common People differs, that is as much as several distinct Natures almost. Gentlemen, Men of sense, or any Kind of Education in the other Colonies are much fewer in Proportion than in N. England. Gentlemen in the other Colonies, have large Plantations of slaves, and the common People among them are very ignorant and very poor. These Gentlemen are accustomed, habituated to higher Notions of themselves and the Distinction between them and the common People, than We are, and an instantaneous alteration of the Character of a Colony, and that Temper and those sentiments which, its Inhabitants imbibed with their Mothers Milk, and which have grown with their Growth and strengthend with their Strength, cannot be made without a Miracle. I dread the Consequences of this Dissimilitude of Character, and without the Utmost Caution on both sides, and the most considerate Forbearance with one another and prudent Condescention on both sides, they will certainly be fatal. An alteration of the Southern Constitutions, which must certainly take Place if this War continues will gradually, bring all the Continent nearer and nearer to each other in all Respects. But this is the Most Critical Moment, We have yet seen. This Winter will cast the Die. For Gods sake therefore, reconcile our People to what has been done, for you may depend upon it, that nothing more can be done here—and I should shudder at the Thought of proposing a Bounty. A burnt Child dreads the fire. The Pay of the officers is raised that of a Captain to 26 dollars and one third per Month Lieutenants and Ensigns in Proportion. Regimental officers not raised. You then hint, “that if Congress should repeal or explain away the Resolution of 18 July respecting the appointment of military officers, and vest the Council with the sole Power, it would throw the Colony into Confusion and end in the Destruction of the Council.”
     The Day before Yesterday I wrote a Letter to the Honourable Board in answer from one from their President by order to us upon that Subject, which Letter Revere carried from this City yesterday Morning. Therein I candidly gave my opinion to their Honours that our Resolution was clear and plain, that the Colony might Use their own Discretion, and therefore that they might yield this Point to the House—and that the Point was So plain that I did not see the least occasion for laying the Controversy before Congress. But my dear Friend I must, take the Freedom to tell you that the same has happened upon this occasion which has happened on a thousand others, after taking a great deal of Pains with my Colleague your Friend Mr. Cushing, I could not get him to agree with the rest of us in Writing a joint Letter, nor could I get him to say what opinion he would give if it was moved in Congress. What he has written I know not. But it is very hard to be linked and yoked eternally, with People who have either no opinions, or opposite opinions, and to be plagued with the opposition of our own Colony to the most necessary Measures, at the same Time that you have all the Monarchical superstitions and the Aristocratical Domination, of Nine other Colonies to contend with.
    